Name: Commission Regulation (EU) NoÃ 1240/2009 of 16Ã December 2009 amending Regulation (EC) NoÃ 428/2008 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: European Union law;  economic geography;  plant product;  trade policy
 Date Published: nan

 17.12.2009 EN Official Journal of the European Union L 332/52 COMMISSION REGULATION (EU) No 1240/2009 of 16 December 2009 amending Regulation (EC) No 428/2008 determining the intervention centres for cereals THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 41 in conjunction with Article 4 thereof, Whereas: (1) Estonia and Romania have requested amendments relating to some of the intervention centres listed in Annex I to Commission Regulation (EC) No 428/2008 (2) with a view to improving their location or responding better to the conditions required. Their requests should be granted. (2) Regulation (EC) No 428/2008 should be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 428/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2009. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 129, 17.5.2008, p. 8. ANNEX Annex I to Regulation (EC) No 428/2008 is amended as follows: 1. the table entitled ESTONIA is to be replaced with the following table: Intervention centre Common wheat Barley Maize Sorghum ESTONIA Tartu + + - - Viljandi + + - - Tamsalu + + - - Keila + + - - 2. the table entitled ROMANIA is amended as follows: a) the line corresponding to the BrÃ ila centre is to be replaced by the following: Intervention centre Common wheat Barley Maize Sorghum BrÃ ila + + + - b) the following line is to be inserted after the line for the BrÃ ila centre: Intervention centre Common wheat Barley Maize Sorghum Ianca - + - - c) the line corresponding to the Roman centre is to be replaced by the following: Intervention centre Common wheat Barley Maize Sorghum Roman + + - -